Citation Nr: 1007518	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-20 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether the appellant's income is excessive for the purpose 
of entitlement to the payment of death pension benefits.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
October 1968.  He died in March 2000.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2008 RO determination that the appellant's 
income was excessive for the purpose of VA death pension 
benefits.


FINDING OF FACT

During the appellate period, the appellant has had an annual 
income of approximately $14,000.


CONCLUSION OF LAW

The appellant does not meet the income criteria for death 
pension benefit.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 
C.F.R. §§ 3.3, 3.23, 3.271-3.277 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to 
be given the same force and effect as if published in VA 
regulations.  38 C.F.R. § 3.21.  The MAPR is adjusted from 
year to year.  The appellant's claim was received in February 
2008.  Effective in December 2007, the income limit for a 
spouse without a dependent child was $7,498; effective in 
December 2008, $7,933, and effective in December 2009 it was 
again $7,933.  

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  Certain 
unreimbursed medical expenses may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  To be considered, the total expense 
must be in excess of five percent of the MAPR.  38 C.F.R. § 
3.272.  Effective in December 2007, five percent of the MAPR 
was $375; effective in December 2008, five percent of the 
MAPR was $397; and effective in December 2009, five percent 
of the MAPR was $397.

Discussion

In February 2008, the appellant reported monthly SSA income 
of $967 and a monthly pension of $447.37.  The Board observes 
that information from SSA indicated monthly benefits of 
$1,063 effective in December 2007.  

The Board observes that the appellant's monthly pension 
dropped to $197 in March 2009.  

Even if the Board were to consider the lowest reported annual 
income, namely $967 in monthly SSA benefits and $197 in 
monthly pension benefits, the appellant's income would exceed 
the MAPRs effective in December 2007, December 2008, and 
December 2009.

Pursuant to the foregoing figures, the appellant's annual SSA 
income would total $11,604 and her annual pension benefits 
would come to $2,364.  The appellant's total annual income 
would therefore be $13,968.  This sum exceeds the MAPR for 
all of the relevant years.  The Board observes, moreover, 
that unreimbursed medical expenses would have to exceed 
$6,000 a year in order for the appellant to be within the 
requisite income limits.  Unreimbursed medical expenses of 
such magnitude have not been shown.  

The Board is aware that the appellant is raising her young 
granddaughter whom she has not yet adopted.  The Board 
observes, however, that the appellant's annual income would 
exceed the applicable MAPRs even if such were based on a 
surviving spouse with one dependent child.  Effective in 
December 2007, the MAPR with one dependent child was $9,815.  
Five percent or which was $490.  Effective December 2008, the 
MAPR with one dependent child was $10,385, five percent of 
which was $520.  As of December 2009, the MAPR with one 
dependent child is $10,385, five percent of which is $520.  
Even under these numbers, the lowest possible annual income 
imputable to the appellant, which is close to $14,000, would 
be excessive for death pension purposes, and annual 
unreimbursed medical expenses would have to exceed $3,000.00 
in order for the appellant's annual income to drop to the 
requisite level for death pension eligibility.

As readily apparent, during the entire length of the appeal, 
the appellant's income has exceeded the limits set by law for 
the grant of death pension benefits.  The appeal, therefore, 
must be denied.

The Board is sympathetic to the appellant's situation and is 
not suggesting that her income is either high or sufficient.  
The Board, however, is bound by the legislated income levels 
outlined above.

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
However, when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.  The 
Board notes that the essential facts in this case have been 
fully developed and are not in dispute.

As there is no legal entitlement to the benefit claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).



ORDER

Entitlement to death pension benefits is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


